Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 8 and 15 are amended.  Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed on 5/3/2022 have been fully considered but they are not persuasive. 
  	In remarks, Applicant argues that the cited prior art, Karpel fails to disclose the amended claim limitation: “determining that the first user account is authorized to access the at least one data set presented by the worksheet, wherein determining that the first user account is authorized to access the at least one data set presented by the worksheet further comprises comparing an identifier of the first user account to identifiers of an authorized set of user accounts for each data source associated with the at least one data set.”

 Examiner respectfully disagrees.  Karpel discloses:
[0032] A system for spreadsheet region and cell sharing permissions is disclosed. The system comprises an interface and a processor. The interface is to receive a request to display a subset of a spreadsheet. The processor is to determine whether to enable display access to the subset of the spreadsheet document based at least in part on a set of user access descriptors; provide data associated with the subset of the spreadsheet document for display in the event that display access is enabled; and provide an indication of access denial for display in the event that display access is not enabled. In some embodiments, the processor is coupled to a memory, which is configured to provide the processor with instructions.
[0033] A system for spreadsheet region and cell sharing is disclosed. The system comprises an interface and a processor. The interface is to receive an indication to modify a first cell of a first document, wherein a first user is associated with the first document and with a first set of user access descriptors. The processor is to determine whether the first user has write permission for the first cell based on the first set of user access descriptors; and in the event that the first user has write permission: indicate a modification to a location in a database storage location referenced by a pointer formula associated with the first cell and modify a second cell in a second document based on a dependency graph, wherein the second document is associated with a second user different from the first user. In some embodiments, the processor is coupled to a memory, which is configured to provide the processor with instructions.
 	
 	Karpel discloses accessing cell require user with write permission and verification when request is made and accessed cell are based on access descriptors.  Therefore, if “every requested access cell descriptor” is verified for write permission for each user since each user is login with own user account, it meets the claimed language of “wherein determining that the first user account is authorized to access the at least one data set presented by the worksheet further comprises comparing an identifier of the first user account to identifiers of an authorized set of user accounts for each data source associated with the at least one data set.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karpel et al. (U.S. Patent Application Publication No. 2018/0121667, hereinafter Karpel) in view of 
 	With respect to claims 1, 8 and 15,  Karpel discloses a method, apparatus and computer program product of managing worksheet access, the method comprising:
 	 receiving a request from a first user account to access a worksheet shared from a second user account, wherein the worksheet comprises a worksheet architecture for at least one data set from a database; determining that the first user account is authorized to access the worksheet architecture of the worksheet; determining that the first user account is authorized to access the at least one data set presented by the worksheet; and granting the first user account access to the worksheet in response to determining that the first user account is authorized to access the worksheet architecture of the worksheet and determining that the first user account is authorized to access the at least one data set presented by the worksheet, wherein determining that the first user account is authorized to access the at least one data set presented by the worksheet further comprises comparing an identifier of the first user account to identifiers of an authorized set of user accounts for each data source associated with the at least one data set; and granting the first user account access to the worksheet in response to determining that the first user account is authorized to access the worksheet architecture of the worksheet and determining that the first account is authorized to access the at least one data set presented by the worksheet. 
 (e.g. Karpel, paragraphs 0031-0033, A system comprises an interface and a processor.  The interface is to receive a request to display a subset of a spreadsheet.  The processor is to determine whether to enable display access to the subset of the spreadsheet document based at least in part on a set of user access descriptors; provide data associated with the subset of the spreadsheet document for display in the event that display access is enabled; and provide an indication of access denial for display in the event that display access is not enabled…”; paragraph 0035, “a cell or cells of a spreadsheet are able to be shared between users”; paragraph 0065, “…user interface window 1001 is displayed when a user logs into his or her account.  User interface window 1001 also includes Shared with the user including newly shared and previously shared items).
	 	With respect to claim 2, Karpel discloses the method of claim 1, wherein determining that the first user account is authorized to access the at least one data set presented by the worksheet comprises determining that the first user account is authorized to access data sources of the at least one data set (e.g. Karpel, paragraphs 0065 and 0068). 
With respect to claim 3, Karpel discloses the method of claim 1, wherein determining that the first user account is authorized to access the at least one data set presented by the worksheet comprises: 
determining that the first user account is not authorized to access data sources of the at least one data set; and determining that the second user account is authorized to grant access to the at least one data set (e.g. paragraphs 0045 and 0055).

With respect to claim 4, Karpel discloses the method of claim 1, further comprising denying the first user account access to the worksheet in response to determining that the first user account is authorized to access the worksheet architecture of the worksheet and determining that the first user account is not authorized to access the at least one data set presented by the worksheet (e.g. paragraphs 0045 and 0055). 
 	With respect to claim 5, Karpel discloses the method of claim 1, wherein the at least one data set comprises a first data set from a first data source on the database and a second data set from a second data source on the database, and wherein determining that the first user account is authorized to access the at least one data set presented by the worksheet comprises determining that the first user account is authorized to access the first data source and the second data source on the database (e.g. Karpel, paragraph 0048).  	With respect to claim 6, Karpel discloses the method of claim 1, wherein determining that the first user account is authorized to access the at least one data set presented by the worksheet comprises determining that the first user account is not authorized to access portions of a data source of the data set that are not within the data set presented in the worksheet (e.g. Karpel, paragraphs 0063 and 0065) 	With respect to claim 7, Karpel discloses the method of claim 1, wherein granting the first user account access to the worksheet comprises presenting, to a user of the first user account, the at least one data set from the database within the worksheet comprising the worksheet architecture for the at least one data set from the database (e.g. Karpel, paragraph 0036). 

With respect to claims 8-20, the claims are apparatus and computer readable product claims that are similar to method claims 1-7.  Therefore, claims 8-20 are rejected based on the similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434